Matter of Mahoney (2017 NY Slip Op 06510)





Matter of Mahoney


2017 NY Slip Op 06510


Decided on September 14, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 14, 2017

[*1]In the Matter of CHRISTOPHER SEAN MAHONEY, an Attorney. 
(Attorney Registration No. 4721262)

Calendar Date: September 11, 2017

Before: Lynch, J.P., Rose, Aarons, Rumsey and Pritzker, JJ.


Christopher Sean Mahoney, Jamison, Pennsylvania, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Christopher Sean Mahoney was admitted to practice by this Court in 2009 and lists a business address in Newtown, Pennsylvania with the Office of Court Administration. Mahoney now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Mahoney's application by correspondence dated September 6, 2017.
Upon reading Mahoney's affidavit sworn to August 4, 2017 and filed August 7, 2017, and upon reading the correspondence in response by the Chief Attorney for AGC, and having determined that Mahoney is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Lynch, J.P., Rose, Aarons, Rumsey and Pritzker, JJ., concur.
ORDERED that Christopher Sean Mahoney's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Christopher Sean Mahoney's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Christopher Sean Mahoney is commanded to desist and refrain from the practice of law in any form in the State of New York, either as [*2]principal or as agent, clerk or employee of another; and Mahoney is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Christopher Sean Mahoney shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.